              Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 1 of 10


                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
FRANCIS BREEN, JR.                  :
1080 Richardson Avenue              :                           CIVIL ACTION
Bensalem, PA 19020                  :
                                    :                           NO.: __________________________
                      Plaintiff,    :
                                    :
       v.                           :
                                    :                           JURY TRIAL DEMANDED
BRENNER AEROSTRUCTURES, LLC         :
d/b/a The Atlas Group               :
450-3 Winks Lane                    :
Bensalem, PA 19020                  :
       and                          :
ATLAS AEROSPACE, LLC                :
d/b/a The Atlas Group               :
4425 W. May Street, Bldg. A         :
Wichita, KS 67209                   :
                                    :
                      Defendants.   :
____________________________________:

                                       CIVIL ACTION COMPLAINT

         Francis Breen, Jr. (hereinafter “Plaintiff”) by and through his undersigned counsel, hereby

avers as follows:

                                               INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Brenner Aerostructures,

LLC, d/b/a The Atlas Group (hereinafter, “Brenner”) and Atlas Aerospace, LLC, d/b/a The Atlas

Group (hereinafter, “Atlas”) (collectively, “Defendants”) of the Age Discrimination in

Employment Act (“ADEA” – 29 U.S.C. §§ 621 et seq.) and the Pennsylvania Human Relations

Act (“PHRA”).1 As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages

as set forth herein.



1
 Plaintiff’s claims under the PHRA are referenced herein for notice purposes. He is required to wait one (1) full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must, however, file his lawsuit in advance
             Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 2 of 10


                                     JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

        3.       This Court may properly assert personal jurisdiction over Defendants because their

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendants to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

        5.       Plaintiff is proceeding herein (in part) under the ADEA after properly exhausting

all administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.

                                                  PARTIES

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult individual with an address as set forth in the caption.




of same because of the date of issuance of his federal right-to-sue-letter under the ADEA. Plaintiff’s PHRA claims
will mirror identically his federal claims under the ADEA.
                                                        2
             Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 3 of 10


        8.        Brenner is an is an aviation and aerospace company and operates a leading

aerostructures manufacturer based in Bensalem, Pennsylvania.

        9.        Atlas is a global provider of complex aerospace products and services for

commercial, business and defense clients.

        10.       Atlas, upon information and belief, is the parent company of several aerospace

subsidiaries through the United States, including but not limited to Brenner, with headquarters at

the address as set forth in the caption.

        11.       Atlas: acquired Brenner; lists Brenner as one of its affiliated companies on Atlas’

website; and advertises career opportunities with Brenner on its website.

        12.       Because of their interrelation of operations, common ownership or management,

centralized control of labor relations, common ownership or financial controls, and other factors,

Defendants are sufficiently interrelated and integrated in their activities, labor relations, ownership

and management that they may be treated as a single and/or joint employer for purposes of the

instant action.

        13.       At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.

                                    FACTUAL BACKGROUND

        14.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        15.       Plaintiff is a 61-year-old male, who was born in 1960.

        16.       Plaintiff was employed by Defendants for over five (5) years, from in or about

July of 2015 until his unlawful termination (discussed further infra) on or about August 14, 2020.




                                                    3
              Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 4 of 10


           17.      Plaintiff was initially hired as a Senior Accountant. After Defendants recognized

Plaintiff’s hard work and dedication, he was promoted to Controller after one (1) year.

           18.      Throughout his employment with Defendants, Plaintiff was the sole person

employed in the “accounting department” in Defendants’ Bensalem, Pennsylvania location.

           19.      During his employment, Plaintiff was supervised locally by Michael Porter

(President of Brenner) and Keith Kranzow (President and CFO of Atlas).

           20.      Plaintiff was a hard-working employee who performed his job very well

throughout his years of employment. Prior to his termination, Plaintiff had not received any

progressive warnings or discipline of any kind related to performance.2

           21.      Within less than a week prior to Plaintiff’s termination from employment

(discussed further infra), Plaintiff learned of a new hire within his department. This person

(Joseph Wenson, who appeared to be aged in his late 30’s/early 40’s) was referred to as a “Senior

Accountant,” although he was substantially younger than Plaintiff.

           22.      Plaintiff was abruptly blind-sided with a baseless termination on or about August

14, 2020, at the direction of Kranzow, who is also substantially younger than Plaintiff.

           23.      Defendants’ stated rationale for terminating Plaintiff after over five (5) years of

employment – a purported “restructuring” – was completely pretextual and clearly a baseless

excuse to terminate Plaintiff because of his advanced age.

           24.      There was in fact no restructuring, as evidenced by the fact that the headcount in

Plaintiff’s department remained the same as it did, prior to Plaintiff’s termination.

           25.      Plaintiff was functionally replaced by someone younger than he was, who was

performing Plaintiff’s same general role, albeit under the pretext of a different job title. This

individual did not have Plaintiff’s level of experience, qualifications and seniority.


2
    Plaintiff did receive a warning for alleged absences in 2019, which were related to cancer surgery and treatment.
                                                            4
           Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 5 of 10


        26.      Plaintiff even stated to Porter that if there were truly any changes to be made,

Plaintiff would have taken a pay cut or a different title. Porter responded that Kranzow would not

have consented to this.

        27.      Upon information and belief, as of recent times, there has also been a shift by

Defendants to hiring younger personnel and older employees separating.

        28.      When Plaintiff was informed of his termination, he was presented with a severance

agreement asking that he waive any claims that he has or may have against Defendants in

exchange for monetary compensation. Upon information and belied, Defendants do not have a

written policy regarding severance and typically do not offer severance packages.3

        29.      Plaintiff believes and therefore avers that he was terminated from his position with

Defendants because of his advanced age.

                                           COUNT I
               Violation of the Age Discrimination in Employment Act (“ADEA”)
                                      (Age Discrimination)
                                   -Against Both Defendants-

        30.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        31.      While employed with Defendants, Plaintiff was subjected to discrimination based

on his age by Defendants’ management.




3
  See e.g. Staffieri v. Northwestern Human Servs., 2013 U.S. Dist. LEXIS 72115 at **14-15 (E.D. Pa. May 22, 2013)
(an employer who offered severance when policies did not require upon condition of waiving FMLA claim supported
finding of pretext in FMLA claim among other facts); Bartlett v. NIBCO Inc., 2011 U.S. Dist. LEXIS 28072 (N.D.
Ind. 2011) (“Severance pay packages contingent upon a release of claims which are offered contemporaneously with
the notice of termination are not covered by [Rule 408]”, and the motive in offering same is admissible evidence);
Karl v. City of Mountlake Terrace, 2011 U.S. Dist. LEXIS 59085 (W.D. Wash. 2011) (severance agreements are
admissible in retaliation claims when made contemporaneous to termination, as they are not governed by FRE 408);
Cassino v. Reichhold Chemicals, Inc., 817 F.2d 1338, 1342-43 (9th Cir. 1987) (emphasis added) (finding no abuse of
discretion when district court admitted severance agreement into evidence, stating “[w]here, as here, the employer
tries to condition severance pay upon the release of potential claims, the policy behind Rule 408 does not come into
play.”)
                                                         5
          Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 6 of 10


       32.     Plaintiff was treated disparately with respect to termination, contrary to individuals

substantially younger than him.

       33.     Plaintiff was baselessly terminated on or about August 14, 2020, for pretextual

reasons. While Defendants claimed that Plaintiff was terminated as a result of an alleged

“restructuring,” there was, in fact, no restructuring.

       34.     Following Plaintiff’s termination, he was replaced by/his job duties have been

performed by a much younger, less experienced individual, who does not possess Plaintiff’s level

of qualifications.

       35.     Plaintiff believes and therefore avers that he was terminated from his position with

Defendants because of his advanced age.

       36.     These actions as aforesaid constitute unlawful age discrimination under the ADEA.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

       B.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded liquidated damages as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers

from engaging in such misconduct in the future;




                                                  6
            Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 7 of 10


       D.       Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation under the PHRA); and

       E.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.       Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                               By:    _______________________________
                                                      Ari R. Karpf, Esq.
                                                      3331 Street Rd.
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
                                                      Attorneys for Plaintiff
Dated: May 10, 2021




                                                  7
    Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 8 of 10




          cê~åÅáë=_êÉÉåI=gêK


_êÉååÉê=^ÉêçëíêìÅíìêÉëI=ii`=ÇLÄL~=qÜÉ=^íä~ë=dêçìéI=Éí=~äK




   RLNMLOMON
                             Case 2:21-cv-02125-MAK
                                                UNITED Document   1 Filed
                                                       STATES DISTRICT    05/10/21 Page 9 of 10
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NMUM=oáÅÜ~êÇëçå=^îÉåìÉI=_Éå=ë~äÉãI=m^=NVMOM
Address of Plaintiff: ______________________________________________________________________________________________
                       QRMJP=táåâë=i~åÉI=_Éåë~äÉãI=m^=NVMOM=L=QQOR=tK=j~ó=píêÉÉíI=_äÇÖ=^I=táÅÜáí~I=hp=STOMV
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
         RLNMLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           RLNMLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-02125-MAK Document 1 Filed 05/10/21 Page 10 of 10
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
                                                                                                             _obkkbo=^bolpqor`qrobpI=ii`=aL_L^=qeb=^qi^p=
_obbkI=goKI=co^k`fp
                                                                                                             dolrmI=bq=^iK
    (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                 County of Residence of First Listed Defendant
                                                                                                                                                           _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       ^ab^=EOVrp`SONF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^ab^=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION                                                DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
         RLNMLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
